By the Court,

Daniels, J.
The plaintiff’s counsel objected, upon the argument of the present appeal, that the order made by the county judge was not appealable, and relied upon Mitchel’s case (12 Abb. 249) in support of the objection. That ease affords the plaintiff no assistance whatsoever in that respect. It was an appeal taken in a proceeding against an attorney, for a contempt in the course of the trial of an issue of fact, And the order of the court made’in that proceeding was held not to be appealable; The question whether an order made for the punishment of a party for not answering in proceedings supplementary to execution, was appe'alable or not, was in no manner involved in the case. The right of the party affected by such an order to appeal, is dependent upon the provisions of the Code of Procedure relating to proceedings supplementary to execution, and not upon the statutory provisions relating to proceedings for the punishment of' contempts.
As to the former, the Code provides that appeals may be taken to the general term of this court from orders made by a county judge, in such proceedings, where the order appealed from affects a substantial right. (Code, §§ 248, 349.) And certainly few, if any orders, can be made in such proceedings, more serious or certainly affecting substantial rights, than those which deprive the party of his liberty for an indefinite period of time, as the order in controversy clearly does- the defendant. In the case of Clapp v. Lathrop, (23 How. 423;) Holstein v. Rice, (15 Abb. 307;) and the National Exchange Bank v. Hannigton, (decided in this district,) no do.ubt was entertained *524but an order made in these proceedings directing a party to be punished for a contempt in not answering questions propounded to him concerning his property, was an appealable order under the provisions of the Code, already referred to. And these clear and ample provisions leave no room for any substantial doubt upon that subject. The objection that the order is not an appealable order, must therefore be overruled.
Where a witness declines to answer questions propounded to him on the ground that his answers will have a tendency to criminate him, it is the province of the court to determine whether that will probably be the effect of the answers, if they are required to be given. (Cowen & Hill’s Notes, 2 Phil. Ev. part 2, 737, 739, and cases there cited.) And when it is fairly ascertained that such will not be the effect of the witness’ answers, he should be required to answer the questions put to him. Under this rule the defendant should certainly have answered the fourth, sixth, eighth and ninth interrogatories propounded to him. By these he was required to answer, whether in December, 1865, he had in his possession money or cur•rency, amounting to $3000 ? How much money he then had, and how much at any one time, since November, 1865, he had had "of the proceeds of his own business transactions, except what had been derived from the farm ?
These answers would not have had any tendency to criminate the defendant, for they do not ask him to disclose the source, person or circumstances, from or under which the money or property had been derived. They inquire simply as to the fact-of his having had money in his possession after the month of Hovember, 1865.
The fifth interrogatory propounded, was within the spirit of the amendment made to section 292 of the Code in 1863. By that interogatory he was asked to state what money, in bank bills or coin, he had delivered or paid to any other person or persons, since December, 1865, and *525the consideration for. such delivery or payment? The provisions of the Code were intended to give the creditor complete authority for a full and searching examination of the judgment debtor, for the purpose of ascertaining particularly the amount and condition, as well as the disposition the debtor had made or attempted to make, of his. property. And by an express provision, its enactments are not to be strictly construed. (§ 467.)
By the amendment to section 292, made in 1863, it was provided that the debtor shall not “ be excused from answering any question, on the ground that he has, before the examination, executed any conveyance, assignment or transfer of his property for any purpose, but his answer shall not be used as evidence against him in any criminal proceeding or prosecution.” The object plainly intendes by this amendment, was to render the judgment debtor liable to answer questions concerning the disposition he might have made of his property, without any restriction whatsoever on account of the purposes for which he might have disposed of it. It could not have been intended to restrict the inquiry to cases where formal instruments of conveyance or assignment had been' made and delivered by him; but to include within it all conveyances, assignments and transfers whatsoever, which the debtor may in any manner have made of his property. ¡No reason existed for extending this right of examination to cases where the debtor had made a written conveyance, assignment or transfer of his property, which did not also require it to be extended to cases where the transfer should prove to be madé by an actual delivery, following or accompanying an agreement by paroi.
On the other hand, not only the same propriety, but the same necessity, required that it should be equally provided for all cases alike. And from the language made use of, it may be fairly inferred, that it was the intention of the legislature so to extend it by the enactment of this amend*526ment. Otherwise the word “transfer” would not have been used; for the terms “ conveyance” and “ assignment” were themselves sufficiently comprehensive to include all those cases where the debtor disposed of his property by deed or other instrument in writing.
When the debtor delivers over to other persons his personal property, or choses in action, by way of performing agreements made to defraud Ms creditors, even though, it may be done without any writing whatever, he practically and effectually does execute a transfer of such property and choses in action, within the fair intendment of those terms as they are used in this amendment. It could not have been intended by the amendment that the debtor should be excused from answering, where the transfer should prove to be made without writing, and to require him to answer if it was attended with the only additional circumstance of being made by writing. hTo reason exists for making any such discrimination. On the other .hand, ■it would be unnatural as well as absurd. Under this amendment, therefore, the debtor may properly be required to answer fully concerning the disposition he may have made of his property, whether it has been done by deed, writing or otherwise, notwithstanding the fact that his examination will show that he has been guilty of a crime in doing it, and without any qualification or restriction arising out of the nature and character of such crime.
The other interrogatories propounded to the defendant which he refused to answer,* .do- not relate to the disposition which the debtor may have been supposed to have made of his property, or to the property he merely had in his possession or under his control. But they have reference to the source from, and the means by, which he may have acquired it. And in discovering these facts the debtor may be compelled, if he is required to answer, to give evidence tending to show that-.he has been guilty of a criminal offense different from those falling within the *527protection of the amendment of 1863. This he could not properly' be required to do, unless the case is brought within the fifth part of section 292 of the Code. For the rule of the common law is well established, that no person, whether a witness or a party, shall be compelled to answer when examined on oath as such in a judicial proceeding, where the effect of his answer would be to expose him to a prosecution for a crime. (Henry v. Bank of Salina, 1 Comst. 83. Short v. Mercier, 1 Eng. Law and Eq. 208.) And that rule continues to exist in full force, so far as it has not been abrogated by positive legislation.
In these proceedings, such legislation, so far as it becomes necessary at present to consider it, extends no further than to require that the party or witness shall answer, even though his answers may show that he has been guilty of a fraud. The case of Clapp v. Lathrop (23 How. 423) was relied upon on the argument as an authority- favoring the restriction of this provision to eases of fraud in the disposition of the property of the debtor. But the question whether it should be so restricted, was not presented in that case. And the decision itself does not indicate that the court pronouncing it intended to decide that point. The provision in the Code is subjected to no such limitation. By that it is declared that “no person shall, on examination pursuant to this chapter, be excused front answering any question, on the ground that his examination will tend to convict him of the commission of a fraud,” (Code, § 292,) not simply of a fraud in the disposition of his property, but of any fraud whatsoever.
Wherever one person is guilty of a fraud in disposing of his property, the other who receives it from him with a like intent, is also equally guilty of a fraud. And yet, under this provision, the latter would be clearly bound to answer. The peculiar nature or quality of the fraud, the answers of the party or witness may tend tó show he has committed, is not important. Neither does his obligation *528to answer depend upon the circumstance that the party or-witness interrogated may or may not have committed the fraud alone; such a construction would be so restricted as to render this provision of the law of scarcely any practical benefit. Wherever the party or witness^ interrogated may have committed a fraud, whether solely, or united and combined with others, it is still a fraud within the intent and meaning of the language used in this section; and the necessary disclosure of it by the answers required to be given in the course of the examination for the discovery of the debtor’s property, constitutes no legal justification for the party or witness, who on that account refuses or declines to answer the questions propounded to him for that purpose. Whether the fraud has been committed in disposing of, or in receiving, purchasing or otherwise acquiring the property which forms the proper subject of such an examination, and its disclosure is required in the lawful and legitimate course of the examination for the purpose of making the discovery the creditor is entitled to demand concerning the property of his judgment debtor, neither the debtor nor any witness produced by him or the creditor, is at liberty to shield himself from answering, because the answers required will lead to that disclosure. ■ The questions, of ctiurse, must be pertinent to the inquiry which the law allows to be instituted by the creditor against the judgment debtor. Where they are not so, both the debtor and the witnesses produced in the course of the examination would be entitled to be protected in refusing to answer them.
The questions in this case were pertinent to the inquiry the creditor was authorized to make. By them the debtor was required to state whether he received of the plaintiff about three thousand and sixty dollars; in Canada currency, at Toronto, in December, 1865; whether he received any, and if any, how much' money in Canada, in December, 1865; and whether he had done any, and if any, what *529business in his own name, since November, 1865. These questions he declined to answer, on the ground that his answers would tend to show that he had been engaged in a conspiracy to defraud the public, by negotiating and selling spurious drafts. In other words, that he had acquired his property by the commission of a fraud. Whether that, fraud affected the plaintiff alone, or whether its successful execution affected a large portion of the public, can make no difference in the construction of the language the legislature have used. It is still a fraud, and it is no more than that, even if the defendant did conspire and combine with others in the commission of it; and as such he was bound to disclose it, if its discovery became essential to the complete examination the creditor had a right to prosecute, for the purpose of ascertaining the nature, condition, extent and situation of his property. That it was essential to that end was not denied upon the argument of the present appeal. The order appealed from should therefore be affirmed.,
[Erie General Term,
February 10, 1868.
Davis, Marvin and Daniels, Justices.]